                                                               USDCSDNY
                                                               DOCUMENT
                                                               ELECTRO NI CALLY FILE L
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATEf-IL-E-'D_:_i_)+
                                                                      1           ; ~- /2-~-,-
                                                           L                     - -•.   7:...~-
MANUEL ARIAS, et al.,
              Plaintiffs,
                                                   19-CV-4042 (ALC) (BCM)
       -against-
                                                   ORDER
A & J DELI FISH CORP., et al. ,
              Defendants.


BARBARA MOSES, United States Magistrate Judge.

       The initial conference scheduled for March 24, 2020, at 11:30 a.m., will be conducted
telephonically. At that time, the parties shall call into the below teleconference:

       Call in number:      888-557-8511
       Access Code:         7746387

Dated: New York, New York
       March 16, 2020
                                           SO ORDERED.




                                           United States Magistrate Judge
